DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8, 10-13, and 15 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: A high-pressure fuel pump, comprising: a damper cover that is arranged on an upstream side of a pressurizing chamber and is attached to a body to form a damper chamber; a damper mechanism that is arranged in the damper chamber; and a body-side holding member that holds the damper mechanism from a body side, wherein the body-side holding member includes a bottom surface in contact with the body and a flexible portion formed along an urging direction by being urged downward from the damper cover toward the body, and the flexible portion of the body-side holding member is formed by a thin portion thinner than thicknesses of other portions of the body-side holding member.

Claim 2 recites: A high-pressure fuel pump, comprising: a damper cover that is arranged on an upstream side of a pressurizing chamber and is attached to a body to form a damper chamber; a damper mechanism that is arranged in the damper chamber; and a body-side holding member that holds the damper mechanism from a body side, wherein the body-side holding member includes a bottom surface in contact with the body, and a bent portion that is located on an inner diameter side with respect to the bottom surface and formed by bending toward the body with respect to a contact portion between the body and the bottom surface, and a radial length (* seat surface width) of the contact portion in contact with the body-side holding member of the body is 1.2 mm to 1.6 mm.

Claim 3 recites: A high-pressure fuel pump, comprising: a damper cover that is arranged on an upstream side of a pressurizing chamber and is attached to a body to form a damper chamber; a damper mechanism that is arranged in the damper chamber; and a cover-side holding member that holds the damper mechanism from a damper cover side, wherein an intersection angle between a contact surface between the cover-side holding member and the damper mechanism and a cover- side holding side surface from the contact surface toward the damper cover is 40° to 50°, and a radial length (* seat surface width) of the contact portion in contact with the body-side holding member of the body is 1.2 mm to 1.6 mm.

Oikawa et al. (U.S. 2010/0209274A1) in view of Schretling et al. (DE102014212548A1; Fig. 2-4) are considered the closest prior art.  Regarding Claims 2-3, Oikawa clearly discloses an annular contact portion in contact with the body-side member, however, Oikawa does not explicitly teach or suggest the claimed dimensions.  Claim 10 is allowable due to being a dependent of Claim 9 and including all the limitations therein.  Regarding Claim 1, neither Oikawa nor Schretling explicitly teach or suggest the relative dimensions of the holding member portions as-claimed.  The remaining dependent claims are allowable for at least the reasons presented above with respect to Claims 1-3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747